Case 7:19-cv-00515-TTC-RSB Document 10 Filed 02/11/21 Page 1 of 5 Pageid#: 48




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

WILLIAM DANIEL CRUMPTON,                           )
                                                   )
          Plaintiff,                               )        Civil Action No. 7:19cv00515
                                                   )
v.                                                 )        MEMORANDUM OPINION
                                                   )
DIRECTOR OF THE VIRGINIA                           )        By:     Hon. Thomas T. Cullen
DEPARTMENT OF                                      )                United States District Judge
CORRECTIONS, et al.,                               )
                                                   )
          Defendants.                              )


          Plaintiff William Daniel Crumpton, a Virginia inmate proceeding pro se, filed this action

under 42 U.S.C. § 1983, against the Director of the Virginia Department of Corrections,1

Warden C. Davis of Keen Mountain Correctional Center (“Keen Mountain”), Lieutenant B.T.

Mitchell, and Hearings Officer T. Lowe. After reviewing Crumpton’s complaint, the court

concludes that Crumpton has failed to state a cognizable federal claim against the defendants.

The court therefore will dismiss Crumpton’s complaint pursuant to 28 U.S.C. § 1915A(b)(1).

                                                       I.

          Following an investigation on April 1, 2019, Crumpton was charged with disciplinary

offenses for conspiring to distribute buprenorphine strips inside Keen Mountain. Officials at

the prison initially scheduled a disciplinary hearing for April 8, 2019, but the hearing was

continued by notice to April 11, 2019. The hearing did not occur that day, and by notice dated




                                   
1   Crumpton does not identify who the Director of the Virginia Department of Corrections is.
Case 7:19-cv-00515-TTC-RSB Document 10 Filed 02/11/21 Page 2 of 5 Pageid#: 49




April 18, 2019, Crumpton was advised that it was continued until April 22, 2019.2 Each notice

of continuance stated that “staff/witnesses are off duty/away on date of hearing.” Crumpton

alleges that defendant Institutional Investigator Mitchell, the reporting officer for his charges,

was the only witness he expected to attend his disciplinary hearing. He also states that

Investigator Mitchell was on duty and at Keen Mountain on April 11, 2019, when his

disciplinary hearing was originally scheduled. The disciplinary hearing was ultimately held on

April 22, 2019, before defendant Disciplinary Hearing Officer (“DHO”) Lowe. DHO Lowe

determined that Crumpton was guilty of the disciplinary charges and imposed a penalty of 90

days’ loss of telephone privileges. Crumpton argues that he was denied due process at the

disciplinary hearing because (1) the notices of continuances were void because they were

“falsified” and, thus, he did not receive 24 hours’ notice of his hearing, and (2) the DHO was

not a fair and neutral decision maker. Crumpton seeks injunctive relief and $605,000 in

damages.3

                                                   II.

        To state a cause of action under § 1983, a plaintiff must allege facts indicating that he

has been deprived of rights guaranteed by the Constitution or laws of the United States and

that this deprivation resulted from conduct committed by a person acting under color of state

law. West v. Atkins, 487 U.S. 42 (1988). The Due Process Clause of the Fourteenth Amendment

provides that no state shall “deprive any person of life, liberty or property without due process

                                
2It is unclear—but ultimately irrelevant—whether another notice of continuance was issued between April 8,
2019, and April 18, 2019.

3Crumpton seeks $5,000 in compensatory damages against each defendant, “jointly and severally,” $50,000 in
mental and emotional damages against each defendant, and punitive damages in the amount of $100,000 against
each defendant.
                                                   -2-

Case 7:19-cv-00515-TTC-RSB Document 10 Filed 02/11/21 Page 3 of 5 Pageid#: 50




of law.” U.S. Const. amend. XIV, § 1. “To state a procedural due process violation, a plaintiff

must (1) identify a protected liberty or property interest and (2) demonstrate deprivation of

that interest without due process of law.” Prieto v. Clarke, 780 F.3d 245, 248 (4th Cir. 2015).

       While prisoners retain rights under the Due Process clause, they do not have a

constitutionally protected interest in avoiding penalties for disciplinary infractions. Wolff v.

McDonnell, 418 U.S. 539, 556–67 (1974). When the punishment does not cause the original

sentence to be enhanced, protected interests will generally be limited to freedom from restraint

that imposes atypical and significant hardships on the inmate relative to ordinary prison life.

Sandin v. Conner, 515 U.S. 472, 484 (1995). Since “[l]awful incarceration brings about the

necessary withdrawal or limitation of many privileges and rights,” temporarily losing privileges

as “[d]iscipline by prison officials in response to a wide range of misconduct falls within the

expected perimeters of the sentence imposed by a court of law.” Sandin, 515 U.S. at 486.

       As a result of his disciplinary convictions, Crumpton lost telephone privileges for 90

days. Changes “in a prisoner’s location, variations of daily routine, changes in conditions of

confinement (including administrative segregation), and the denial of privileges [are] matters

which every prisoner can anticipate [and which] are contemplated by his original sentence to

prison.” Gaston v. Taylor, 946 F.2d 340, 343 (4th Cir. 1991). Further, “there is no constitutional

or federal statutory right to use of a telephone while in prison.” United States v. Alkire, No. 95-

7885, 1996 U.S. App. LEXIS 7021, at *1, 1996 WL 166400, at *1 (4th Cir. 1996). Accordingly,

the court concludes that Crumpton’s penalty does not implicate a protected interest under the

Due Process clause and, thus, does not give rise to due process protections.




                                               -3-

Case 7:19-cv-00515-TTC-RSB Document 10 Filed 02/11/21 Page 4 of 5 Pageid#: 51




       Moreover, even if a protected interest was implicated, Crumpton’s complaint shows

that he received due process in his disciplinary hearing. “Prison disciplinary proceedings are

not part of a criminal prosecution, and the full panoply of rights due a defendant in such

proceedings do[] not apply.” Wolff v. McDonnell, 418 U.S. 539, 556 (1974). To provide

constitutionally sufficient procedural due process, a disciplinary proceeding must provide: (1)

written notice of a claimed violation at least 24 hours before any disciplinary hearing; (2) the

ability of the prisoner to call witnesses and present documentary evidence at the disciplinary

hearing; and (3) a written statement of the evidence relied upon by the factfinder and the

reasons for the disciplinary action taken. See Dilworth v. Adams, 841 F.3d 246, 253 (4th Cir.

2016) (citing Wolff, 418 U.S. at 563-66). Crumpton argues that he did not receive 24-hour

notice of his hearing in violation of his due process rights because the reason given for

continuing his hearings was false. Crumpton also argues that because the purported reason for

the continuances was false, the DHO was not a fair and neutral decision-maker.

       These conclusory allegations do not demonstrate a due process violation and are belied

by the record. Crumpton received a disciplinary offense report explaining the charges against

him on April 1, 2019. After multiple continuances, Crumpton’s hearing occurred on April 22,

2019. Clearly, Crumpton had more than 24 hours of notice before his hearing. A prisoner is

entitled to advance notice of the charges against him in order to allow him to “marshal the

facts in his defense and to clarify what the charges are.” Wolff, 418 U.S. at 564. Accordingly,

the court concludes that these allegations fail to establish a due process violation.

       Crumpton’s lack-of-an-impartial-decisionmaker claim fails as well. An inmate facing

disciplinary charges has the right to an impartial decisionmaker. Wolff, 418 U.S. at 571. But


                                               -4-

Case 7:19-cv-00515-TTC-RSB Document 10 Filed 02/11/21 Page 5 of 5 Pageid#: 52




prison hearing officers are not held to the same standard of neutrality as judges in criminal

proceedings. Allen v. Cuomo, 100 F.3d 253, 259 (2d Cir. 1996). The court must presume that

the DHO conducted the proceeding at issue with honesty and integrity, and for the court to

find the DHO less than impartial, “there must be some substantial countervailing reason to

conclude that [he was] actually biased with respect to factual issues being adjudicated.” Gwinn

v. Awmiller, 354 F.3d 1211, 1220 (10th Cir. 2004)); see Wolff, 418 U.S. at 592. Crumpton’s

allegation that the DHO was not fair and neutral because the reason given for the continuances

was false is not sufficiently substantial or specific to overcome the presumption that the DHO

was a fair and impartial arbiter of his disciplinary charge. As such, this allegation also fails to

establish a due process violation.

                                               III.

       For these reasons, the court will dismiss this action pursuant to 28 U.S.C. § 1915A(b)(1)

for failure to state a claim. The clerk is directed to forward a copy of this memorandum opinion

and accompanying order to the parties.

       ENTERED this 11th day of February, 2021.



                                                      __/s/ Thomas T. Cullen_______________
                                                      HON. THOMAS T. CULLEN
                                                      UNITED STATES DISTRICT JUDGE




                                               -5-

